DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 11/15/21 has been considered and entered.  Claims 1-7 and 12 have been canceled.  Claim 18 has been added.  Claims 8-11 and 13-18 remain active in the application.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

In light of the amendment filed 11/15/21, the 35 USC 102,103 and 112 first and second paragraph rejections have been withdrawn, however, the following rejections have been necessitated by the amendment.

Claim Rejections - 35 USC § 112
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 8-12,14,15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over by Birt et al. (2018/0138494) in combination with Peng et al. (2011/0143018).
Birt et al. (2018/0138494) teaches forming batteries by kinetic energy of high velocity particles impelled into aggregation such that bombardment of the particles against a substrate forms a layered substrate and can include anode, cathode and electrolytic layers (abstract).  
Birt et al. (2018/0138494) fails to teach the kinetic spraying to be “pulsed spraying”.
Peng et al. (2011/0143018) teaches making battery electrodes and devices whereby the active material suspension is sprayed using a pulse width modulator [0009].

Regarding claim 8, Birt et al. (2018/0138494) teaches independent coating heads in forming each layer (Fig. 5 and [0063]-[0068]).
Regarding claims 9 and 15, Birt et al. (2018/0138494) teaches the different slurries can include different particles including active material, metal binder, conductive material and electrolyte particles ([0006],[0021],[0067]).
Regarding claim 10, Birt et al. (2018/0138494) teaches the different slurries include active material and a conductive agent ([0006],[0021],[0067]).
Regarding claim 11, while Birt et al. (2018/0138494) fails to teach preheating the substrate to a temperature of from 30C-150C, Birt et al. (2018/0138494) does teach preheating the substrate to aid in the coating [0046] and the Examiner takes the position that the particular temperature of heating would be a result effective variable dependent upon several factors including, material of coating, velocity, temperature of coating, substrate, etc. and would be a matter of design choice absent a showing of unexpected results.  
Regarding claim 14, Birt et al. (2018/0138494) teaches the number of head equal to the number of layers as well as the heads arrange in the direction of movement of the substrate (Fig. 5).
. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Birt et al. (2018/0138494) in combination with Peng et al. (2011/0143018) further in combination with Yao (2019/0296335).
Features detailed above concerning the teachings of Birt et al. (2018/0138494) in combination with Peng et al. (2011/0143018) are incorporated here.
Birt et al. (2018/0138494) fails to teach applying by die coating or roll coating.
Yao (2019/0296335) teaches forming battery cells whereby the electrode slurries can be formed a number of different ways including roll-coating and slot-die coating [0056].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Birt et al. (2018/0138494) in combination with Peng et al. (2011/0143018) process to include forming the coatings by roll coating or slot-die coating as evidenced by Yao (2019/0296335) with the expectation of achieving similar success.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Birt et al. (2018/0138494) in combination with Peng et al. (2011/0143018) further in combination with Okamoto et al. (2005/0008916).

Birt et al. (2018/0138494) in combination with Peng et al. (2011/0143018) fails to teach a perforated cylindrical substrate on which the electrode slurry is coated thereon.
Okamoto et al. (2005/0008916) teaches an electrode slurry coating on a cylindrical porous metal substrate (abstract and [0082]).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Birt et al. (2018/0138494) in combination with Peng et al. (2011/0143018) process to include forming the electrode coatings on a perforated cylindrical substrate as evidenced by Okamoto et al. (2005/0008916) with the expectation of achieving similar success.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Birt et al. (2018/0138494) in combination with Peng et al. (2011/0143018) further in combination with Albano et al. (2009/0325063).
Features detailed above concerning the teachings of Birt et al. (2018/0138494) in combination with Peng et al. (2011/0143018) are incorporated here.
Birt et al. (2018/0138494) in combination with Peng et al. (2011/0143018) fails to teach forming alternating layers of active material and electrolyte on a current collector.
Albano et al. (2009/0325063) teaches forming a anode/electrolyte/cathode structure stack by spraying on a current collector substrate (abstract, Fig. 2A and claim 17).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Birt et al. (2018/0138494) in combination with Peng et al. (2011/0143018) process to form alternating electrode/electrolyte layers on a current collector as evidenced by Albano et al. (2009/0325063) with the expectation of achieving similar success.

Response to Amendment
Applicant’s arguments with respect to claim(s) 8-11 and 13-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argued Birt et al. (2018/0138494) fails to teach “pulsed” spraying and not just spraying.
Peng et al. (2011/0143018) teaches this as detailed above.

Prior art
Miyazaki et al. (2008/0248358) and Kurita et al. (2010/0159350) teach pulse spraying catalyst inks for anode/cathode layers.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K TALBOT/Primary Examiner, Art Unit 1715